DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                           DAVID ARCHER,
                             Appellant,

                                    v.

    WINN DIXIE STORES, INC., and WESTERN UNION FINANCIAL
                       SERVICES, INC.,
                          Appellees.

                              No. 4D21-3258

                              [June 23, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Michael A. Robinson, Judge; L.T. Case No. CACE 17-
000822.

   David Archer, Tamarac, pro se.

   No appearance required for appellees.

PER CURIAM.

   Affirmed.

KLINGENSMITH, C.J., CIKLIN and CONNER, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.